                                                                  1

                                                                  2

                                                                  3

                                                                  4
                                                                                                       UNITED STATES DISTRICT COURT
                                                                  5
                                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                  6

                                                                  7   GARY CLAY KING,                                   Case No.: 18-cv-07471 YGR
                                                                  8
                                                                                  Plaintiff,                            ORDER ADOPTING MAGISTRATE JUDGE’S
                                                                  9                                                     REPORT AND RECOMMENDATION; DISMISSAL
                                                                             v.                                         WITHOUT PREJUDICE
                                                                 10
                                                                      S.F. POLICE DEPT.,                                DKT. NO. 6
                                                                 11
                               Northern District of California




                                                                 12                Defendant.
United States District Court




                                                                 13

                                                                 14
                                                                             The Court has reviewed Magistrate Judge Elizabeth D. Laporte’s Report and
                                                                 15
                                                                      Recommendation (Dkt. No. 6, “Report”) Recommending Dismissing Plaintiff’s Complaint (Dkt. No.
                                                                 16
                                                                      1), to which no party filed an objection. The Court has reviewed the Report carefully. The Court
                                                                 17
                                                                      finds the Report correct, well-reasoned, and thorough, and ADOPTS it in every respect.
                                                                 18
                                                                             Accordingly, and for the reasons set forth in the Report:
                                                                 19
                                                                             1. the Report and Recommendation is ADOPTED;
                                                                 20
                                                                             2. the action herein is DISMISSED WITHOUT PREJUDICE for failure to state a plausible claim
                                                                 21
                                                                      on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).
                                                                 22
                                                                             This Order terminates the case.
                                                                 23
                                                                             IT IS SO ORDERED.
                                                                 24
                                                                      Dated: _________________
                                                                              February 5, 2019                         _______________________________________
                                                                 25                                                           YVONNE GONZALEZ ROGERS
                                                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                                                 26

                                                                 27

                                                                 28
